Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140297                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re INVESTIGATIVE SUBPOENAS.                                                                           Brian K. Zahra,
  _________________________________________                                                                           Justices


  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
  v                                                                 SC: 140297
                                                                    COA: 284993
                                                                    Grand Traverse CC:
  MEIJER, INC.,                                                     08-026516-PZ
             Respondent-Appellee,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellants.
  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE the
  November 19, 2009 judgment of the Court of Appeals because the case is MOOT in light
  of Citizens United v Federal Election Comm’n, 558 US ___; 130 S Ct 876; 175 L Ed 2d
  753 (2010). In all other respects, the application for leave to appeal is DISMISSED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2011                    _________________________________________
           d0125                                                               Clerk